 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                  FOR THE DISTRICT OF ARIZONA
 8
 9   AmSurg Holdings Incorporated, et al.,                No. CV-17-04181-PHX-SMB
10                    Plaintiffs,                         AMENDED ORDER
11   v.
12   Divesh Anireddy, et al.,
13                    Defendants.
14
15
16             The Court amends its previous order, (Doc. 225), granting Non-Party Amsurg

17   L.L.C.’s (“AmSurg”) motions to modify subpoenas. (Doc. 177, “Mot. 1”; Doc. 195, “Mot.
18   2”.) Both Defendants and AmSurg filed responsive pleadings to each motion. (Doc. 183,

19   “Resp. to Mot. 1; Doc. 185, “Reply to Mot. 1”; Doc. 200, “Resp. to Mot. 2”; Doc. 201,

20   “Reply to Mot. 2.) The Court held oral argument on January 13, 2020. The Court’s previous
21   order cited a prior version of Federal Rule of Civil Procedure 26. Applying the current
22   version, the Court reaffirms its earlier decision.

23        I.      BACKGROUND

24             Defendant ECY and Plaintiff AmSurg Holdings, Inc. (“AmSurg Holdings”) entered

25   into a joint venture in October 2005 to operate a surgery center in Yuma, Arizona called

26   The Yuma AZ Endoscopy ASC, LLC (“Yuma Endo”). (Doc. 46 ¶¶ 15-16, “FAC”.) Among
27   other things, the complaint alleges Defendants—including certain Yuma Endo board
28   members appointed by ECY—breached fiduciary duties to the joint venture to aid the
 1   success of a newly established surgical center competing with Yuma Endo. (See generally
 2   FAC.) Plaintiff AmSurg Holdings’ complaint survived Defendants’ Motion for Summary
 3   Judgment, (Doc. 62), and discovery is ongoing. Plaintiff AmSurg Holdings is a wholly
 4   owned subsidiary of parent company and nonparty movant, AmSurg. (Mot. 2 at 1, n.1.)
 5          The AmSurg motions at issue share a factual nexus and are similarly argued.
 6   Broadly, the motions concern four subpoenas issued by Defendants to compel the
 7   production of financial records for specific Bank of America accounts. (See Doc. 122,
 8   “*4969 Subpoena”; Doc. 154, “*6372 Subpoena”; Doc. 174, “*6380 Subpoena”; Doc.
 9   189, “Unredacted Accounts Subpoena”). Defendants issued the second subpoena to Bank
10   of America in April 2019, seeking Yuma Endo records from AmSurg’s Account No.
11   *6372.1 (See *6372 Subpoena.) AmSurg describes Account No. *6372 as a “concentration
12   account” held to benefit over 200 affiliated ambulatory surgery centers (“ASC’s”),
13   including Yuma Endo, in which Plaintiff AmSurg Holdings holds an interest. AmSurg
14   consolidates each ASC’s finances into this account every evening, apparently to reduce
15   banking fees otherwise unavailable to an individual ASC. (Mot. 1 at 2-3; Mot. 1, Exh. A ¶
16   4, “Page Decl.”) AmSurg maintains they observe careful procedures—similar to those used
17   for an attorney’s trust account—to ensure accurate accounting for each ASC’s finances.
18   (Mot. 1 at 3; Reply to Mot. 2 at 2, n.1.) Upon receipt, Bank of America conveyed the *6372
19   Subpoena to AmSurg. Noting the subpoena sought records for account *6372 only as they
20   related to Yuma Endo, AmSurg informed Bank of America that information relating to all
21   ASC’s other than Yuma Endo should be redacted. (Mot. 1, Exh. B ¶ 2, “Thompson Decl.”)
22   Bank of America allegedly then consulted with Defendants, who agreed with the need for
23   redactions, provided Bank of America review their appropriateness.2 (Id. ¶ 3.) AmSurg
24   then reviewed the 300,000 pages of records associated with account *6372 and redacted
25
     1
       The parties do not dispute the production of financial records related to Defendants first
26   issued subpoena, (*4969 Subpoena). (See Doc. 195 at 1; Doc. 200 at 2.) AmSurg’s first
     Motion concerns the second and third (*6372 Subpoena; *6380 Subpoena) subpoenas.
27   (Mot. 1 at 3-4.) AmSurg’s second Motion addresses the fourth subpoena for the unredacted
     records of both accounts *6372 and *6380. (Mot. 2 at 4.)
28   2
       Defendants deny agreeing to any redactions. The Court sees little reason to adjudicate a
     disagreement only collaterally related to the motions’ central dispute.

                                                -2-
 1   all information not pertaining to Yuma Endo. (Id.) Following AmSurgs’ redactions and
 2   Bank of America’s subsequent review, Defendants received 10,500 pages of records for
 3   *6372. (Id. ¶ 4.)
 4             Like the *6372 Subpoena, the third subpoena sought production of all records
 5   pertaining to Yuma Endo, but for a separate account—AmSurg L.L.C.’s Bank of America
 6   Account No. *6380.3 (*6380 Subpoena.) Account *6380 functions similarly to *6372. As
 7   the “disbursement account” for the 200-plus AmSurg-affiliated ASC’s, “[c]hecks,
 8   purchasing cards and ACH payments . . . are cut from this account.” (Mot. 1 at 3.) Account
 9   *6380 is subject to the similarly “vigilant” accounting practices used for *6372. (Id.) The
10   fourth subpoena seeks production of unredacted records from *6372 and *6380.
11       II.      LEGAL STANDARD
12             Rule 45(d)(3)(A) permits a court to quash or modify a subpoena that “requires
13   disclosure of privileged or other protected matter, if no exception or waiver applies” or
14   “subjects a person to undue burden.” Fed. R. Civ. P. 45(d)(3)(A)(iii)–(iv); see also Brown
15   v. Sperber-Porter, No. CV-16-02801-PHX-SRB, 2017 WL 10409840, at *1 (D. Ariz. Nov.
16   6, 2017). It also permits a court to quash or modify a subpoena requiring disclosure of
17   confidential commercial information “[t]o protect a person subject to or affected by [it].”
18   Fed. R. Civ. P. 45(d)(3)(B)(i). Relatedly, Rule 26(c) requires that a court limit the extent
19   of discovery, including that which is obtained by a subpoena, if it “can be obtained from
20   some other source that is more convenient, less burdensome, or less expensive” or “is
21   outside the scope permitted by Rule 26(b)(1).” Fed. R. Civ. P. 26(c)(i), (iii). Rule 26(b)(1)
22   in turn broadly permits “discovery regarding any nonprivileged matter that is relevant to
23   any party’s claim or defense and proportional to the needs of the case.” Fed. R. Civ. P.
24   26(b)(1) (emphasis added).
25             “The mere ‘relevance’ standard, however, does not apply to non-parties.” R. Prasad
26   Indus. v. Flat Iron Envtl. Solutions Corp., No. CV-12-08261-PCT-JAT, 2014 WL
27   2804276, *2 (D. Ariz. June 20, 2014) (citing Dart Indus. Co. v. Westwood Chem. Co., 649
28   3
       The *6380 Subpoena also seeks production of records related to Yuma Endo’s customer
     reference number. (*6380 Subpoena.)

                                                  -3-
 1   F.2d 646, 649 (9th Cir. 1980) (“While discovery is a valuable right and should not be
 2   unnecessarily restricted . . ., the ‘necessary’ restriction may be broader when a nonparty is
 3   the target of discovery.”)). “To obtain discovery from a nonparty, a party must demonstrate
 4   that its need for discovery outweighs the nonparty’s interest in nondisclosure.” R. Prasad
 5   Indus., 2014 WL 2804276, *2.
 6       III.   DISCUSSION
 7          AmSurg redacted all information in account *6372 not pertaining to Yuma Endo,
 8   emphasizing such information is confidential and beyond the subpoenas’ scope. It seeks
 9   modification to reflect that understanding. Defendants complain “the documents are so
10   heavily redacted that the production has been rendered nearly worthless.” (Thompson Decl.
11   ¶ 5.) Instead, they seek unredacted disclosure of the complete records from accounts *6372
12   and *6380 regardless of connection to Yuma Endo. (Resp. to Mot. 2 at 4.) AmSurg wants
13   to limit the subpoenas only to records related to Yuma Endo, or, alternatively, to tender
14   copies of the records to a “mutually-agreeable, neutral third party qualified to perform an
15   accounting of the accounts at issue.” (Reply to Mot. 2 at 5.) The question for the Court is
16   whether the financial records of entities unrelated to this dispute are relevant and override
17   AmSurg’s interest in nondisclosure.4
18          The Court weighs the relevance of the records sought against AmSurg’s interest in
19   nondisclosure. When considering a motion to quash, courts look to Rule 26 to define the
20   permissible scope of discovery applicable to a Rule 45 subpoena. Brown v. Sperber-Porter,
21   No. CV-16-02801-PHX-SRB, 2017 WL 10409840, at *2 (D. Ariz. Nov. 6, 2017). Rule 26
22   allows parties to obtain discovery on any non-privileged matter relevant to a party’s claims
23   or defenses. Fed. R. Civ. P. 26(b)(1). But the relevance standard does not apply to
24   nonparties. R. Prasad Indus., 2014 WL 2804276, *2. Instead, a party’s need for discovery
25   must outweigh the non-parties’ interest in non-disclosure. Id. As discussed below,
26   Defendants to not meet this standard. The Court also finds modification of Defendants’
27
     4
       Neither party to this case challenges AmSurg’s standing. Given Defendants’ failure to
28   contest AmSurg’s standing, the Court assumes without deciding that AmSurg has standing
     for purposes of this Order.

                                                 -4-
 1   subpoenas proper because they fail to establish the information sought is relevant and
 2   proportional to the needs of the case. See Fed. R. Civ. P. 26(b)(1). The subpoenas for
 3   unredacted records is overbroad, unduly burdensome, and requests irrelevant information.
 4             a. Defendants Purported Need for Unredacted, Non-Party Records
 5          Defendants argue disclosure of the unredacted records, including financial records
 6   of ASC’s other than Yuma Endo in which AmSurg also holds an interest, is relevant to
 7   their claims and defenses. Specifically, Defendants contend their subpoenas for the
 8   unredacted records is required to identify: (1) all accounts where Yuma Endo funds were
 9   transferred; (2) the amount of Yuma Endo funds transferred; (3) whether Yuma Endo could
10   finance necessary improvements from 2013-2018; (4) accounting inaccuracies and
11   inconsistencies; and (5) the value of any benefit to AmSurg from unauthorized use of Yuma
12   Endo funds. (Resp. to Mot. 2 at 11-12.)
13          As a starting point, the Court recognizes the request is overbroad. The subpoenas
14   are unabashedly aimed at non-party records with no direct connection to this case. Further,
15   the nonparty records are not relevant, much less necessary for Defendants’ stated
16   purposes.5 That is, the identifications Defendants seek can be made with access to the
17   redacted records from *6372 and *6380 that Defendants already possess. (Cf. Mot. 2 at 2
18   (“Redacted versions of these records . . . provide information necessary to make these
19   determinations.”)) Defendants do not adequately explain how the financial records of other
20   ASC’s or AmSurg generally—all non-parties to this matter—bear on calculating Yuma
21   Endo’s finances.6
22   5
        Defendants fail to show the unredacted records are necessary, much less relevant.
     Generally, Defendants seek to identify where and in what amounts Yuma Endo funds were
23   held. Defendants already possess Yuma Endo’s internal accounting records. The redacted
     records here include line items of Yuma Endo funds in the two accounts, transaction
24   descriptions, customer reference numbers, and Bank reference numbers for the transaction
     and amount. (See generally Mot. 1, Exh. C.) AmSurg’s proposed redactions only exclude
25   records of ASC’s other than those related to Yuma Endo. Seemingly, Defendants can
     identify all Yuma Endo transactions, calculate available funds on specific dates, and verify
26   the accounting accuracy by cross-referencing the redacted bank records with Yuma Endo’s
     internal accounting. Additionally, any unexplained deductions or accounting anomalies
27   should be identifiable and may warrant future unredacted disclosure.
     6
       In their Answer, Defendants make various claims concerning the misuse of Yuma Endo
28   funds, including that AmSurg Holdings embezzled funds. (Doc. 68 at ⁋⁋ 57-58, 65, 79.)
     Defendants do not allege, however, that AmSurg Holdings misappropriated funds by

                                                -5-
 1          Defendants’ argument concerning AmSurg’s place in the “web of entities”
 2   associated with Plaintiff AmSurg Holdings is difficult to parse. (See Resp. to Mot. 2 at 7.)
 3   The contention that AmSurg Holdings is an “imposter” is central to Defendants
 4   counterclaims and defenses. (See Doc. 68 at ⁋ 30.) They now claim nonparty movant
 5   AmSurg is an unknown “affiliate entity of AmSurg Holdings belonging to a “web of
 6   AmSurg-related entities . . . part of a complex structure of entities that formed and merged
 7   with each other, or with other entities, since the formation of Yuma Endo.” (Resp. to Mot.
 8   1 at 4.) AmSurg, however, clarifies repeatedly: “AmSurg . . . makes clear that it is the
 9   100% owner of AmSurg Holdings.” (Reply to Mot. 1 at 3; Reply to Mot. 2 at 4).
10   Seemingly, Defendants ask the Court to make a tenuous inference that because AmSurg
11   may be part of a large shell game of “imposter” entities, the discovery of funds with no
12   relation to Yuma Endo in AmSurg-controlled accounts is merited. The Court will not order
13   nonparty discovery of questionable relevance on such speculation.
14          Plaintiff’s request for the unredacted records of a nonparty exceeds Rule 26’s scope
15   of permissible discovery. Fed. R. Civ. P. 26(b)(1). Although Rule 26(b)(1) broadly permits
16   discovery “regarding any nonprivileged matter,” the requested information must
17   nevertheless be “relevant to any party’s claim or defense and proportional to the needs of
18   the case.” Id.; see also Transcor, Inc. v. Furney Charters, Inc., 212 F.R.D. 588, 591 (D.
19   Kan. 2003) (“It is well settled . . . that the scope of discovery under a subpoena is the same
20   as the scope of discovery under Rule 26(b).” (footnote omitted)). Defendants do not explain
21   how the records from ASC’s other than Yuma Endo (and not owned by Plaintiff AmSurg
22   Holdings) is relevant to their claims and defenses. Rather, at oral argument, Defendants’
23   counsel argued his expert required the financial records of the 200-plus unrelated ASC’s
24   to conduct an accurate audit but offer no convincing explanation as to why an audit with
25   redacted records only is inaccurate. Put otherwise, Defendants do not explain what an audit
26   with unredacted records will reveal beyond that already discoverable. Defendants included
27
     transferring them to any other ASC whose funds are also held in accounts *6372 and *6380
28   or to AmSurg. Again, even the redacted records should allow Defendants to identify
     discrepancies in the transfer of funds in and out of the two accounts.

                                                 -6-
 1   no expert affidavit in support nor pointed to any specific information absent from
 2   AmSurg’s redacted disclosure was required. Although Defendants’ burden for requesting
 3   discovery is “low,” they still “must meet a threshold of relevance that is beyond mere
 4   speculation that the requested information might be useful.” See Feulufai v. Pac. Princess
 5   P’ship Ltd., 2:07-cv-00808-JCM-RJJ, 2009 WL 10692824, at *2 (D. Nev. Sept. 10, 2009).
 6          Given the financial information’s questionable relevance and tenuous relationship
 7   to Yuma Endo, justifying its disclosure is difficult. AmSurg’s nonparty status additionally
 8   favors granting its motions. The records at issue are held in a nonparty’s account for
 9   nonparty ASCs not implicated by Defendants’ claims and defenses. Disclosure of nonparty
10   financial records merits a heightened review. See Dart Indus. Co., 649 F.2d at 649 (“[M]ore
11   appropriate nomenclature is ‘nonparty’ discovery, not ‘third-party’ discovery, as ‘the word
12   nonparty serves as a constant reminder of the reasons for the limitations that characterize
13   third-party discovery.’”) (internal citation and quotation marks omitted). The financial
14   records of over 200 ASC’s held in the same account as Yuma Endo’s funds is only relevant
15   insofar as the Court indulges in assumptions Defendants themselves do not expressly
16   make.7 See supra n.6; see also Feulufai, 2009 WL 10692824, at *2.
17          Lastly, the Court recognizes that compelling Bank of America to furnish irrelevant
18   information outside the scope of the instant controversy is unduly burdensome and not
19   proportional to the needs of the case. See Fed. R. Civ. P. 26(b)(1).
20             b. Nonparty AmSurg’s Interest in Nondisclosure
21          That said, AmSurg’s interest in nondisclosure is not clear. Although the court
22   assumes, without deciding, AmSurg has standing, it cannot assign a speculative value to
23   their privacy interest in non-disclosure. As bank records “are the business records of the
24   bank,” a privacy interest in a party’s bank records cannot be presumed. Clayton Brokerage
25   Co., Inc. of St. Louis v. Clement, 87 F.R.D. 569, 571 (D. Md. 1980); Cf. United States v.
26   Miller, 425 U.S. 435, 442 (1976) (holding that a bank customer has no “legitimate
27   7
       Defendants argue the Protective Order in place in this action, (Doc. 36), sufficiently
     obviates AmSurg’s confidentiality concerns. Protective Order or not, the Court will not
28   require production of irrelevant confidential records relating to a nonparty. See Erhard v.
     Bofl Holding, Inc., 2019 WL 5994417, at *7 (S.D. Cal. Nov. 15, 2018).

                                                 -7-
 1   expectation of privacy” in the contents of checks, deposit slips, and other banking
 2   documents) (internal quotation marks and citation omitted). Standing does not
 3   automatically establish the existence of a threatened personal privilege required. U.S. v.
 4   Gordon, 247 F.R.D. 509, 510 (E.D.N.C. 2007). Rule 45(c)(3) directs a court to quash or
 5   modify a subpoena if, among other factors, it “requires disclosure of privileged or other
 6   protected matter” including “disclosure of a trade secret or other confidential research,
 7   development, or commercial information.” Fed. R. Civ. P. 45(c)(B)(3). AmSurg offers
 8   little to explain the confidential nature of the records at issue. See DIRECTV, Inc. v.
 9   Richards, No. Civ. 03-5606(GEB), 2005 WL 1514187, at *4 (D.N.J. June, 27, 2005)
10   (determining a party must offer more than “vague legal conclusions and speculation” about
11   a claimed privacy interest in denying a motion to quash a subpoena).
12       IV.      CONCLUSION
13             Ultimately, Defendants’ failure to demonstrate the relevance of nonparty ASC’s
14   financial records to the current dispute obviates this question. Given that failure,
15   Defendants’ need for discovery of irrelevant records does not merit the unredacted
16   disclosure they seek, falls short of outweighing AmSurg’s baseline interest in
17   nondisclosure, and unduly burdens Bank of America.8 See Prasad Indus., 2014 WL
18   2804276, *2.
19             Accordingly,
20             IT IS ORDERED GRANTING Non-Party AmSurg LLC Motions to Modify
21   Subpoenas Directed to Bank of America. (Doc. 177; Doc. 195.)
22
23
24
25
     8
      Defendants’ counsel showed little interest in entertaining AmSurg’s proffer of a mutually-
26   agreeable, third-party expert to ensure the redactions are warranted and discovery is not
     “used for a fishing expedition to investigate mere speculation.” Mullally v. Havasu Landing
27   Casino, No. EDCV 07-16260-VAP (DTB), 2012 WL 13013031, at *1 (C.D. Cal. June 21,
     2012); see also Calderon v. U.S. Dist. Court for the N. Dist. of Cal., 98 F.3d 1102, 1106
28   (9th Cir. 1996); (Mot. 1 at 6; Mot. 2. at 7.)


                                                -8-
 1         IT IS FURTHER ORDERED GRANTING Non-Party AmSurg LLC’s Motion to
 2   File Exhibit Under Seal, (Doc. 175). The Clerk of Court is directed to file Exhibit C of
 3   Doc. 177 under seal.
 4         Dated this 7th day of April, 2020.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -9-
